Citation Nr: 1456221	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left ankle condition, to include instability. 

2. Entitlement to service connection for a right ankle condition, to include instability. 

3. Entitlement to service connection for a right knee condition, to include patellofemoral syndrome.

4. Entitlement to a compensable initial rating for right clavicle status post fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2005 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the Veteran claim for service connection for a left and a right ankle condition.   

In an April 2012 Decision Review Officer (DRO) decision, the RO granted the Veteran service connection for right clavicle status post fracture, with a 0 percent nonconpensable rating. The other issues remain denied and on appeal before the Board.  

The issue of increased initial rating for the Veteran's service-connected right clavicle status post fracture has been raised by the record in the Veteran's Form 9, of May 2012; however, no Statement of the Case (SOC) was issued by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board must remand this issue for further development by the AOJ. See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of increased initial rating for the Veteran's service-connected right clavicle status post fracture is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

A review of the VA's Veteran Benefits Management System (VBMS) paperless claims processing system was conducted. 



FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a current disability of the left ankle, to include instability. 

2. The preponderance of the evidence is against a finding that the Veteran has a current disability of the right ankle, to include instability. 

3. The Veteran's right knee disability, to include his diagnosed patellofemoral syndrome, was incurred in-service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for service connection for a right knee disability, to include patellofemoral syndrome have been met. 38 U.S.C.A. §§ 1101, 1100 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  Therefore, the Board has fulfilled its duties under the VCAA. 

Merits of the Claim: Left Ankle 

VA Compensation and Pension (C&P) medical examintion provided to the Veteran in May 2011, revealed no current left ankle disability. The preponderance of the evidence is therefore against a finding that the Veteran has a current disorder, and the appeal will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question that must be addressed is whether the Veteran has a current disability relating to his left ankle, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs reveal that, in June 2006, the Veteran reported to sick call with pain in his left ankle. The STR noted that the Veteran reported that he inverted his left ankle two weeks prior in a motorcycle accident. The STR revealed a diagnosis of a left ankle sprain with tenderness. The Veteran reported specifically that the pain in his ankle was most severe when he ran. 

In a January 2007 Pre-Deployment Medical Examination, the Veteran again reported his left ankle pain and injury. However, no diagnosis was provided at that time, and the examiner only noted that the Veteran claimed pain in his ankles. Several other in-service complaints were noted of record regarding this condition; none provided diagnosis of any chronic conditions or disability. See Service Treatment Records from March 2007 and February 2009. Additionally, the Veteran's separation examination in July 2009, noted on the Report of Medical History that he still experienced sharp pain in his ankles. 

In May 2011, the Veteran was afforded a VA C&P medical examination for his claimed left ankle condition. This examination included an x-ray of both the Veteran's ankles. The examiner evaluated the Veteran's claimed left ankle condition, to include the results of the x-ray, as well as in-person physical examination. The examiner noted slight pain in both the Veteran's ankles, however, range of motion were normal, with no objective signs of pain. Additionally, the examiner detected no instability, weakness or ankylosis. The examiner found no basis for providing a diagnosis of any disability relating to the Veteran's left ankle, despite subjective complaints of pain and popping/crackling sounds. The examiner noted the Veteran's contentions of pain, as well as his in-service sprain, but concluded that the MRI and physical evaluations of the left ankle were normal. As there was no pathology found, the examiner indicated there was no diagnosis.

The Veteran has argued that he has a disability, and that it resulted from his military service. There is no question that while in-service the Veteran sustained an injury to his left ankle, and he may provide competent lay evidence to relate the level and occasions in which he has experienced left ankle pain since his active duty service. However, the Veteran is not competent to provide medical evidence to either diagnose his disability or relate it to service.

As stated above, "competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson, the Veteran is not competent to diagnose specific complex disabilities such as the present case dealing with the musculoskeletal system. Jandreau, supra.  Such competent evidence concerning the nature and extent of the Veteran's left ankle has been provided by medical professionals who have examined him during the current appeal, and cited in the preceding paragraphs. The Board finds the evidence from those medical professionals to be most probative in determining the proper diagnosis regarding the Veteran's left ankle.

Although the Veteran has complaints of pain in his left ankle, there is no clinical evidence of a present disability - most recently demonstrated by the May 2011 C&P examination, which included an MRI. While the Board acknowledges the Veteran's claim of pain in his left ankle, the law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001). In the absence of competent evidence (medical diagnoses) of this nature, the threshold requirement for substantiating his claim of service connection is not met. Consequently, the Veteran's claim must be denied.

Merits of the Claim: Right Ankle 

Similar to the left ankle condition analysis provided in the preceding paragraphs, the Veteran's claim for a right ankle condition is denied based on the fact that the VA examination provided to the Veterans concluded no diagnosis of a present disability. 

As stated prior, the threshold question that must be addressed in any claim for service connection is whether the Veteran has a current disability, within the meaning of the law. In the absence of such a present disability there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, as with the claim for the left ankle, the most current May 2011 VA examination revealed no current disability. The examination, conducted concurrently with the left ankle, revealed no instability, slightly limited range of motion, no weakness, deformities, or ankylosis. X-rays were negative for arthritis. The Veteran did report that he experience some flare-ups with the right ankle, however, he reported that those flare-ups only caused pain, with no additional functional loss. While the examiner did note that the right ankle was worse than the left ankle, he provided no diagnosis of a chronic, or ratable, condition or disability. 

The Board notes that the Veteran contends that his right ankle disability has been bothering him since his active duty service. Specifically, he states that when he runs in excess of three miles, his condition would cause him a lot of pain. However, while the Veteran is competent to report on pain and various observable symptoms, as explained previously, he is not competent to offer a diagnosis of a complex condition such as joint pain, so to be sufficient to grant service connection. See Layno at 470. 

Consequently, the Board finds that the May 2011 examiner's opinion to be most probative in establishing that no current disability exists in which service connection can be granted regarding the Veteran right ankle. Therefore, the Veteran's claim for service connection must be denied. 




Merits of the Claim: Right Knee Condition 

The Veteran asserts that his right knee condition, diagnosed as patellofemoral syndrome, was incurred as a result of his active duty military service. Specifically, he contends that he incurred his patellofemoral syndrome while running for training during service. The Board finds that the evidence of record is sufficient in establishing that the Veteran's diagnosed disability is in fact related to his military service, and therefore his claim for service connection is granted. 

As stated above, service connection is generally granted if the evidence of record show a (1) present disability, (2) an in-service incurrence of that injury, and (3) a nexus, or link, between the in-service incident and the present disability. See Hickson, at 247; see also Jandreau, at 1372.

In May 2011, the Veteran was afforded a VA C&P medical examination for his right knee condition. The examiner evaluated the Veteran's right knee condition, to include the results of the x-ray, as well as in-person physical examination. The examiner noted slight pain and weakness in the Veteran's right knee, however, range of motion were normal, with no objective signs of pain. Additionally, the examiner detected no instability, stiffness or incoordination. The examiner diagnosed the Veteran with right knee pain, to include patellofemoral syndrome. The Board finds this diagnosis to be adequate and fulfills the present disability requirement to establish direct service connection.  

Regarding an in-service incurrence of his right knee injury, the Veteran's STRs reveal that in June 2006 the Veteran reported to sick call with pain in his right knee. The STR noted that the Veteran complained of knee pain laterally and posteriorly, and that there was tenderness along the Veteran's lateral joint. The Veteran reported that he experiences this pain after running, and has lasted for a couple of days. The examiner at the time noted a right knee sprain and the Veteran was told not to participate in running exercises for three weeks. 

In March 2007, the Veteran's right knee pain was again noted on a Periodic Health Assessment. No diagnosis was provided at that time, and the examiner only noted that the Veteran claimed pain in his knees and ankles. No other in-service complaints or treatments were noted of record regarding this condition, except at the Veteran's separation examination in July 2009, where he noted on the Report of Medical History that he experiences sharp pain in his right knee after running. 

While the May 2011 VA examination offered no opinion regarding etiology, or nexus, the Board finds that such nexus can be inferred from the evidence, and that such an opinion is not required in this instance. The Board points out that the standard for VA examinations and medical opinions outlined in McClendon, only dictates that such measures be undertaken if the evidence of record is inadequate to determine service connection. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board finds that considering the short chronology of the Veteran's in-service incurrence, and his VA examination that revealed his current diagnosed patellofemoral syndrome, the Veteran's current disability is in-fact related to his in-service incident.  

Additionally, the Board finds that the Veteran's lay statements and the contemporaneous service treatment records to be highly probative in establishing a nexus. The Veteran may provide competent lay evidence to relate the level and occasions in which he has experienced right knee pain during service. See Layno at 470.  Here, the Board finds that the Veteran's lay characterization of his right knee condition has been consistent throughout his active duty service, as recorded in his STR's and his May 2011 VA examination. The Board also finds most probative the Veteran's report of medical history in his separation examination from service, which, as noted above, identified his right knee condition as an ongoing disability.  

Consequently, the Board finds that the competent evidence in the Veteran's claims file puts the question of nexus between the Veteran's in-service incident and his current condition in at least equipoise. Therefore, in resolving all benefit of the doubt in favor of the Veteran, his claim for service connection a right knee condition, to include patellofemoral syndrome, must be granted.  



ORDER

Entitlement to service connection for a left ankle condition is denied. 

Entitlement to service connection for a right ankle condition is denied.  

Entitlement to service connection for a right knee condition, to include patellofemoral syndrome, is granted.


REMAND

The Board has determined that additional development is required as to the Veteran's claim for increased initial rating for the Veteran's service-connected right clavicle status post fracture. 

Service connection for right clavicle status post fracture was granted by the RO in a DRO decision, and Statement of the Case (SOC), in April 2012. The service-connected disability was assigned a noncompensable rating at that time. Subsequently, the Veteran filed a substantive appeal, VA Form 9, in May 2012, for the remaining service connection issues denied in the same decision. In the statement that accompanied the VA Form 9, the Veteran indicated that he deserved a higher initial rating of at least 10 percent for his right clavicle condition, previously service-connected. The Board finds that that part of the VA Form 9 shall function as a Notice of Disagreement (NOD) for this service-connected disability. However, since the AOJ/RO has not issued a SOC regarding this issue, the Board is required to remand the issue back to the RO for issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain any private and/or VA treatments records and medical examinations not currently associated with the file. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder. Similarly, the RO/AMC must inquire to the appropriate agencies and medical centers to acquire any VA treatment records from 2009 to present. 

All such records obtained shall be associated with the Veteran's claims file. 

2. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. 

3. Provide the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to a compensable rating for a right clavicle condition. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of these issues. Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal (VA Form 9) is filed.

4. The RO/AMC should take such additional development action as it deems proper with respect to the claim and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


